Title: To Thomas Jefferson from Thomas Sumter, Sr., 24 December 1805
From: Sumter, Thomas, Sr.
To: Jefferson, Thomas


                  
                     24h Decemr 1805—
                  
                  Mr. Sumter Presents his respects to Mr. Jefferson. Acknowledges the receipt of his note of the 19h. Int—& informs him, that agreably thereto he has had, a Conference With the Gentlemen theren Named—the result of Which is—that in their opinion Paul Hamilton Simn. Teus.—Majr. Warley, or Peter Freeneau, are either of them, Well quallified & fit Persons, to fill the office of the person, about to be removd.—but Should a more Specifick Sitution be more agreable one Will be promptly made—
                  Paul Hamilton is the present Govr. of the State
                  Mr. Teus is Casher of the State Bank—
                  Majr. Warley. State Treasr—
                  Mr. Freneau. Editor of the City Gazette—
               